Title: From George Washington to Edward Newenham, 30 March 1786
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon Mar. 30th 1786

Having had cause, lately, to apprehend a miscarriage of the letter of which the inclosed is a duplicate, I do myself the honor of forwarding this copy, as the best apology I can make for a silence that might, otherwise, be ascribed to motives of inattention; wch would give me pain; as I have pleasure in your corrispondence, and would wish to keep up a friendly intercourse with you by letter.
As your last letters gave me hopes of seeing you in Virginia this Spring, & nothing since has contradicted it, I think I may shortly look for that pleasure, and therefore shall add nothing more in this letter than my best wishes for the pleasantness of your voyage, and assurances of the happiness I shall derive from saluting you under my own roof; being with every sentiment of esteem & regard Dear Sir Yr most Obedt and Very Hble servant

Go: Washington

